Citation Nr: 0714299	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  99-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for epilepsy, grand 
mal, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which, in pertinent part, continued a noncompensable 
evaluation for epilepsy, grand mal.  The veteran subsequently 
perfected this appeal.

In a September 2003 rating decision, the evaluation for 
epilepsy was increased to 10 percent, effective February 10, 
1987.  

In April 2003, the Board remanded this case for further 
development.

A hearing before the undersigned sitting at the RO was held 
in January 2004.  In September 2004, the RO notified the 
veteran that the tape of the hearing was lost and a 
transcription could not be obtained.  The veteran was advised 
that he could have another hearing and was requested to 
clarify his wishes.  He was advised that if he did not 
respond within 30 days the Board would assume that he did not 
want another hearing.  The veteran did not respond to the 
foregoing letter and accordingly, the Board will proceed with 
his claim.


FINDING OF FACT

Good cause has not been shown for the veteran's failure to 
report for VA examinations scheduled in July 2005 and August 
2006.


CONCLUSION OF LAW

The veteran's increased rating claim for epilepsy, grand mal, 
is denied as a matter of law, as he failed to report without 
good cause to VA examinations.  38 C.F.R. § 3.655(b) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA examinations were scheduled in July 2005 and August 2006, 
and the veteran failed to report.  VA regulations provide 
that when a claimant fails to report for a scheduled medical 
examination without good cause, a claim for increase shall be 
denied without review of the evidence of record.  See 38 
C.F.R. § 3.655 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the 
Court stated that in the normal course of events it was the 
burden of the veteran to keep the VA apprised of his 
whereabouts, and that if he did not do so there was no burden 
on the VA to turn up heaven and earth to find him before 
finding abandonment of a previously adjudicated benefit.  Id.  
The Court has also held that the "duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. 
38 C.F.R. § 3.655(a).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.

As noted above, when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
This language leaves no authority for the RO or the Board to 
review the issue on appeal on the basis of the evidence 
already of record where the claimant does not show "good 
cause" for failure to report for the scheduled examinations. 
Rather, the regulation compels the RO and the Board to deny 
the claim strictly on the basis of the failure to report for 
a scheduled examination without good cause.

On review, the Board finds that the veteran received notice 
of the scheduled examinations.  The claims folder contains a 
VA Compensation and Pension exam inquiry showing that a 
neurological examination was requested in June 2005 by the 
Appeals Management Center (AMC) to determine the current 
severity of the veteran's epilepsy.  On the same day that AMC 
requested and scheduled the examination, it sent a letter to 
the veteran informing him what good cause consisted of and 
advised him that failure to report without good cause could 
result in a denial of his claim.  It also advised the veteran 
that he should contact the medical facility if he could not 
keep his appointment; if he wished to be rescheduled, the VA 
would try to accommodate his schedule.  The examination was 
scheduled in July 2005, but the veteran failed to report and 
did not provide a reason for his absence.  

The following month, in August 2005, AMC sent a letter to the 
veteran offering one additional opportunity for an 
examination.  In December 2005, the AMC left a telephone 
message for the veteran, requesting that he call and indicate 
whether he would be willing to report for another 
examination.  There is no indication in the claims folder 
that the veteran responded to either the August 2005 letter 
or to the December 2005 telephone call.  In any event, AMC 
scheduled the veteran for another VA neurological examination 
on August 21, 2006, but the veteran failed to report to that 
examination as well.

The Board notes that the address shown on the VA Compensation 
and Pension exam inquiries is exactly the same as the 
veteran's last address of record.  See 38 C.F.R. § 3.1(q) 
(2006).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Furthermore, the veteran has not asserted that he did not 
receive notice of the scheduled examinations.

Good cause has not been shown for the veteran's failure to 
report to scheduled VA examinations.  A review of the record 
reveals that there has been no communication from the veteran 
subsequent to his failures to report.

The Board also notes that subsequent to the veteran's August 
2006 failure to report, AMC issued a supplemental statement 
of the case (SSOC) in January 2007.  According to the SSOC, 
AMC noted that multiple attempts were made to conduct a 
current VA examination.  Additionally, as part of the January 
2007 SSOC, the veteran was provided with a copy of 38 C.F.R. 
§ 3.655 and was thereby apprised again of the consequences of 
his failure to report for a scheduled VA examination.  The 
January 2007 SSOC, including the provisions of 38 C.F.R. § 
3.655, was sent to the veteran's last address of record and 
was not returned as undeliverable by the U.S. Postal Service.  
There is no indication from the record that he did not 
receive notice nor does he assert otherwise.

The Board acknowledges the AMC's efforts to schedule the 
veteran for an examination.  However, the veteran has not 
provided a good cause for his failure to report to the 
scheduled examinations in conjunction with his claim for 
increase.  Therefore, the Board finds that efforts to 
schedule an additional examination would be futile.

Given the presumption of regularity of the mailing of VA 
examination scheduling notices and the lack of return of any 
correspondence as undeliverable, the Board finds that the 
veteran did not show good cause.  See 38 C.F.R. § 3.655.  The 
veteran has not asserted that the RO/AMC failed to notify him 
of the examinations and has not expressed a desire to 
reschedule.  Therefore, the claim must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that no undue prejudice to the 
veteran is evident by a disposition by the Board herein, as 
the Veterans Claims Assistance Act (VCAA) of 2000 
specifically provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002 & Supp. 
2006); see also 38 C.F.R. §§ 3.159, 3.326.  For the reasons 
set forth above, the Board finds that the veteran's claim 
lacks legal merit under the law and therefore, there is no 
reasonable possibility that further assistance or development 
of the claim at the RO-level will result in a grant of any 
benefits sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, supra.  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board also notes that the RO, in May 
2003 and February 2005, issued letters to the veteran 
informing him of the provisions of VCAA.  Further, in June 
2005 and August 2006, the Board informed the veteran that he 
would be scheduled for a VA neurological examination.  
Therefore, the RO has notified the veteran of what action 
must be taken on his part and what actions the RO would take.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); (holding 
that both the statute 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

Because the veteran's failure to report for VA examinations 
scheduled in July 2005 and August 2006 is without good cause, 
the veteran's increased rating claim for epilepsy must be 
denied.  38 C.F.R. § 3.655 (2006).  


ORDER

Increased rating claim for epilepsy, grand mal, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


